DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed February 09, 2021. Claims 1-21 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL. 

Claim Rejections – 35 USC section § 103
 	Applicant's arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-2, 6, 8-9 ,13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (Pub No.: 20120200734) in view of Zhang et al (NPL titled: High Resolution Photography with an RGB-Infrared Camera) further in view of PENGYU et al (CN 103686111). 
 	As to independent claim 15, Tang discloses a processor-implemented method (method for operating an imaging device, such as a camera or video module, having increased low light sensitivity by combining quantum dot sensitivity to visible and infrared light – see [p][0002])   by a processor-based system (102, microprocessor – see Fig 1), illumination characteristics of  an image of a subject (note that an ambient sensor is used to detect the intensity of the ambient light and adjusting the color processing accordingly – [p][0119]), based on a signal output by a hybrid Red-Green-Blue Infrared (RGB- IR) sensor (note that the sensor is a hybrid senor that is sensitive to visible and infrared light – see [p][0049]), the signal corresponding to a plurality of pixels,  respective ones of the pixel associated with a the pixels associated with a Red channel, a Green Channel, a Blue Channel, or an infrared (IR)  channel (see [p][0049]); select, by the processor-based system, a set of correction model parameters based on the estimated illumination characteristics (see Fig 6 and [p][0133-0134] - If it is determined at 370 that the camera exposure did not occur in low light conditions, the  execute, based on the selected set of correction model parameters, a correction model to generate correction weights for the Red channel, the Green channel, and the Blue channel, respectively (augment the luminance component of each color image pixel at the stage of de-mosaicing by using infrared component values as weight factors – see [p][0101]); generate correction values for, the Red channel, the Green channel, and the Blue channel, respectively, based on an IR channel value and corresponding ones of the correction weights (note that the IR components are used as weights- [p][0101); however, Zhang  does not expressly disclose  adjust the Red channel, the Green channel, and the Blue channel based on the corresponding ones of the correction values to reduce IR crosstalk -2-U.S. Application No. 16/216,167 Response to Office Action Dated November 9, 2020 between the IR channel and the Red channel, the Green channel, and the Blue channel.
 	Zhang discloses a novel a novel image formation model for RGB-IR cameras
Including adjust the Red channel, the Green channel, and the Blue channel based on the corresponding ones of the correction values to reduce IR crosstalk -2-U.S. Application No. 16/216,167 Response to Office Action Dated November 9, 2020 between the IR channel and the Red channel, the Green channel, and the Blue channel (see section3 – where the cross-talk channel is characterized and then multiplied by a diagonal matrix).
 	Tang & Zhang are combinable because they are from directed to enhancing images from sensors.

 	Therefore, it would have been obvious to combine Zhang  with Tang to obtain the invention as specified in claim 15.
 	However, the combination of Zhang  with Tang as a from a plurality of stored sets of correction model parameters.
 	PENGYU discloses a color calibration method including a plurality of stored sets of correction model parameters (see page 3, [p][005] -  a look-up table store correction information).
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the method for operating an imaging device of Tang as modified by Zhang to include the color calibration method of PENGYU  in order to eliminate visible light wave long component thereby minimizing the impact on RGB channel without an IR-CUT thus reducing hardware cost (see page 2, Summary of Invention, [p][001]).
 	Therefore, it would have been obvious to combine Zhang, PENGYU  with Tang to obtain the invention as specified in claim 15.


	As to claim 16, Tang teaches the method, wherein the generating of the correction values is based on a product of the correction weight and the IR channel (see [p][0109]).

	As to claim 20, Tang teaches the method , further including selecting the set of correction model parameters based on at least one of a geometry of the RGB-IR sensor (see [p][0049]), a material of the RGB-IR sensor, or a position of a lens relative to the RGB-IR sensor

 	Claims 1-2 and 6 are rejected for the same reasons as set forth in the rejection of the claims 15-16 and 20 method claims 15-16 and 20 for the non-transitory computer readable storage medium claimed in claims 1-2 and 6.  

 	Claims 8-9 and 13 are rejected for the same reasons as set forth in the rejection of the claims 15-16 and 20 method claims 15-16 and 20 for the non-transitory computer readable storage medium claimed in claims 8-9 and 13.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (Pub No.: 20120200734) in view of Zhang et al (NPL titled: High Resolution Photography with an RGB-Infrared Camera) further in view of PENGYU et al .  
 	As to claim 17, the combination of Tang,  PENGYU and Zhang as a whole does not expressly disclose the method, wherein the adjusting of the Red channel, the Green channel, and the Blue channel includes at least one of a) subtracting the respective correction values from the corresponding values of the Red channel, the Green channel, and the Blue channel or (b) scaling the respective values of the Red channel, the Green channel, and the Blue channel by the corresponding correction values .
 	Liu discloses a method for color correction wherein the adjusting of the RGB channels comprises subtracting the respective correction values from the  corresponding values of the Red channel, the Green channel, and the Blue channel (see [p][0026]).
 	Liu, PENGYU, Tang & Zhang are combinable because they are from directed to enhancing images from sensors.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified  the method for operating an imaging device of Tang as modified by Zhang include the color correction method of Liu.
 	Therefore, it would have been obvious to combine Liu, PENGYU  with Tang as modified by Zhang to obtain the invention as specified in claim 17. 

	Claim 3 is rejected for the same reasons as set forth in the rejection of the claim 17, as claim 17 is method claim for the computer readable medium claimed in claim 3.  

 	Claim 8 is rejected for the same reasons as set forth in the rejection of the claim 17, as claim 17 is method claim for the system claimed in claim 8.  
 	
Claims  4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (Pub No.: 20120200734) in view of Zhang et al (NPL titled: High Resolution Photography with an RGB-Infrared Camera) further in view of PENGYU et al (CN 103686111) as applied to claim 1, 8 and 15 further in view of Hall et al (Pub No.: 2014/0168378).  
 	As to claim 18, the combination of Tang, PENGYU and Zhang, wherein the correction model is at least one of a radial model, a piecewise linear model, or  a higher-order polynomial model.
 	Hall discloses determining intrinsic parameters method wherein the correction model is at least one of a radial model, a piecewise linear model, or a higher-order polynomial model (see [p][0022])
 	Hall, Tang, PENGYU & Zhang are combinable because they are from directed to enhancing images from sensors.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified  the method for operating an imaging device of Tang as modified by Zhang and PENGYU include the determining intrinsic parameters method of Hull for determining distortion parameters by optimizing one or more distortion equations (e.g., an even-order radial distortion polynomial) by 
 	Therefore, it would have been obvious to combine Hall  with Tang as modified by Zhang to obtain the invention as specified in claim 18. 

	Claim 4 is rejected for the same reasons as set forth in the rejection of the claim 18, as claim 18 is method claim for the computer readable medium claimed in claim 4.  

 	Claim 11 is rejected for the same reasons as set forth in the rejection of the claim 18, as claim 18 is method claim for the system claimed in claim 11.  
 	
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (Pub No.: 20120200734) in view of Zhang et al (NPL titled: High Resolution Photography with an RGB-Infrared Camera) further in view of PENGYU et al (CN 103686111) as applied to claim 1, 8 and 15 further in view of Kitani et al (Pub No.: 20050231617). 
 	As to claim 19, the combination of Tang, PENGYU and Zhang as whole does not expressly disclose wherein the estimated illumination characteristics include at least one of a percentage of IR radiation in the Red channel, the Green channel, and the Blue channel, respectively, or a white point of the illumination.
 	Kitani discloses a method for correcting defective pixel including wherein the estimated illumination characteristics include at least one of a percentage of IR radiation 
 	Kitani, PENGYU, Tang & Zhang are combinable because they are from directed to enhancing images from sensors.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified  the method for operating an imaging device of Tang as modified by Zhang and PENGYU to include the method for pixel correction of Kitani for determining a white-spot defect and correct it by providing a table containing a set ISO speed and a shutter speed (accumulation time) and extracting a pixel needed for the correction in each region based on the defect level (see [p][0035]).
 	Therefore, it would have been obvious to combine Kitani with Tang as modified by Zhang to obtain the invention as specified in claim 19. 

 	Claim 5 is rejected for the same reasons as set forth in the rejection of the claim 19, as claim 19 is method claim for the computer readable medium claimed in claim 5. 
 
 	Claim 12 is rejected for the same reasons as set forth in the rejection of the claim 19, as claim 19 is method claim for the system claimed in claim 12.  

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (Pub No.: 20120200734) in view of Zhang et al (NPL titled: High Resolution Photography with an RGB-Infrared Camera) further in view of PENGYU et al . 
As to claim 21, the combination of Tang, PENGYU and Zhang as whole does not expressly disclose wherein the selecting of the set of correction model parameters further includes at least one of a) selecting set of calibration parameters associated with a known illumination characteristic or (b) interpolating two or more sets of calibration parameter.
 Cote discloses a method for correcting intensity including wherein the selecting of the set of correction model parameters further includes at least one of a) selecting a set of calibration parameters associated with a known illumination characteristic or (b) interpolating two or more sets of calibration parameter (see abstract).
 	Cote, Tang, PENGYU & Zhang are combinable because they are from directed to enhancing images from sensors.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified  the method for operating an imaging device of Tang as modified by Zhang include the method for correcting intensity of Cote for identifying a  nearest set of grid points that enclose the input pixel and  a lens shading gain is determined by interpolating the lens shading gains associated with each of the set of grid points and is applied to the input pixel (see abstract).
 	Therefore, it would have been obvious to combine Cote  with Tang as modified by Zhang to obtain the invention as specified in claim 21. 



 	Claim 14 is rejected for the same reasons as set forth in the rejection of the claim 21, as claim 21 is method claim for the system claimed in claim 14.  

 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al (US Patent No.: 10341586) discloses  visible light image and infrared image fusion processing system and fusion method.  	King (US Patent No.: 7652251) discloses registration methods for fusing corresponding infrared and visible light images. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        March 22, 2021